Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Claims 26-40 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/22.
Status of Claims
Claims 1-40 are pending. Claims 1-25 are under examination in this office action.  Claims 26-40 are currently withdrawn.


The rejection of Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s argument that the specification explains the term “substantially free” is withdrawn. 
The claims recite the limitation “substantially free” which is a relative term. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gessesse et al. (WO 2021/086367).
Gessesse teaches with regards to instant claim 1, a bleached plant product, a filler (see embodiment 1, pg. 19, lines 25+) wherein the concentration of the bleached product is at least from 60-80% (see pg. 19, lines 25+) a filler (see abstract) at a concentration of at least 10% (40% is at least 10%, see embodiment 16, as required by instant claims1 and 3), comprising individual particles (see pg. 21, lines 10+, i.e., plurality of beads as interpreted) binder at least .25% (see pg. 13, lines 1+, as required by instant claims 1 and 4), water  up to 60% or 25% (see embodiment 11, pg. 9, lines 14+, as required by claims 1 and 5) and a flavoring agent (see abstract). With regards to instant claim 6, the diameter is from 0.5-5 mm (see pg. 28, lines 20+, as required by instant claim 6) and also teaches that the composition can comprise a non-tobacco plant material or a tobacco material  (as required by instant claim 8, see pg. 15, lines 22+) stems (see pg. 16, lines 29+, as required by instant claim 9) and the tobacco plant is from Rustica (see pg. 15, lines 22+, as required by instant claim 10) and also teaches the composition may comprise alginates and amino acid (as required by instant claims 15 and 17, see embodiment 10), sweeteners, salts (see pg. 12, lines 10+, as required by instant claim 20) and HPMC (as required by instant claim 16, see pg. 9, lines 1+)

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessesse et al. (WO 2021/086367) in view of Dube et al. (US 7,810,507) in view of Holton Jr. et al. (US 2021/0169785).
Gessesse teaches with regards to instant claim 1, a bleached plant product, a filler (see embodiment 1, pg. 19, lines 25+) wherein the concentration of the bleached product is at least from 60-80% (see pg. 19, lines 25+) a filler (see abstract) at a concentration of at least 10% (40% is at least 10%, see embodiment 16, as required by instant claims1 and 3), comprising individual particles (see pg. 21, lines 10+, i.e., plurality of beads as interpreted) binder at least .25% (see pg. 13, lines 1+, as required by instant claims 1 and 4), water  up to 60% or 25% (see embodiment 11, pg. 9, lines 14+, as required by claims 1 and 5) and a flavoring agent (see abstract). With regards to instant claim 6, the diameter is from 0.5-5 mm (see pg. 28, lines 20+, as required by instant claim 6) and also teaches that the composition can comprise a non-tobacco plant material or a tobacco material  (as required by instant claim 8, see pg. 15, lines 22+) stems (see pg. 16, lines 29+, as required by instant claim 9) and the tobacco plant is from Rustica (see pg. 15, lines 22+, as required by instant claim 10) and also teaches the composition may comprise alginates and amino acid (as required by instant claims 15 and 17, see embodiment 10), sweeteners, salts (see pg. 12, lines 10+, as required by instant claim 20) and HPMC (as required by instant claim 16, see pg. 9, lines 1+). 
However, Gessesse fails to teach that the weight of the filler is greater than the bleached material and that the material is substantially free of tobacco material, unbleached tobacco material as required by the claims.  Nonetheless teaches that the product maybe tobacco free (see pg. 1, lines 1+)D
Dube teaches with regards to instant claims 1and 24, teaches a tobacco product that may be bleached  in the form of pellet (i.e. bead)comprising a bleached tobacco (see col. 31, lines 32+) with plurality of beads (i.e., microcapsule ,see claim 1), a binder (see claim 21) wherein the binder is from 1-5% (see col. 29, lines 24+, as required by instant claim 4) and the binder can be from carrageenan or a carboxymethylcellulose (as required by instant claims 15-16, see col. 16, lines 41+), flavoring agent (see col. 3, lines 35+) and water (see col. 3, lines 60+) from 10-25% (see col. 27, lines 30+) a filler from 5-60% (see col. 28, lines 13+), wherein the actives can be vitamins, nutraceuticals (see col. 12, lines 57+ and col. 13, lines 1+ as required by instant claim 17) sweeteners (see col. 10, lines 40+, as required by instant claim 20) in a pouch (see claim 20, as required by instant claim 22) with a diameter of less than 6mm thus falls within the recited rang on instant claim 25.
 	 
	Holton teaches that their products can be mixtures of tobacco with other plant material (see 0002) wherein the product is a tobacco bleached or non-tobacco bleached (see 0004) at 30% (see 0065), wherein the material is from root, stalk (see 0053, as required by instant claim 9) and is substantially free of nicotine (See 0044 as required by instant claim 18), wherein the active can be nutraceutical (see 0040, as required by instant claim 17) and the species is from Rustica tobacco (see 0050, as required by instant claim 10), enclosed in a pouch (see abstract diagram and 0093), wherein the whiteness is determined by Commission Internationalede l’Eclairage (CIE) model (see 0063 as required by instant claims 23 and 24) with an average particle size of 1.4 mm (see 0055).
	It would have been obvious to one of ordinary skill in the art to expand the teachings of Gessesse  to include both Dude to include Holton et al. by making the product to contain but nicotine free and tobacco free and formulate a plurality of beads taught by Dude with a reasonable expectation of success that the combination will yield success. Additionally, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.

No claims are allowed.

Due to adding a new reference, the rejection is a non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/17/22